   Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 1 of 9 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 MARC WATERMAN,                                      )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 WADDELL & REED FINANCIAL, INC.,                     )
 THOMAS C. GODLASKY, KATHIE J.                       )
 ANDRADE, SHARILYN S. GASAWAY,                       )
 JAMES A. JESSEE, KATHRINE M.A.                      )
 KLINE, DENNIS E. LOGUE, MICHEAL F.                  )
 MORRISSEY, PHILIP J. SANDERS, and                   )
 JERRY W. WALTON,                                    )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on December 2, 2020

(the “Proposed Transaction”), pursuant to which Waddell & Reed Financial, Inc. (“Waddell” or

the “Company”) will be acquired by Macquarie Management Holdings, Inc. (“Parent”) and Merry

Merger Sub, Inc. (“Merger Sub,” and together with Parent, “Macquarie”).

       2.      On December 2, 2020, Waddell’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Macquarie.           Pursuant to the terms of the Merger Agreement, Waddell’s

stockholders will receive $25.00 in cash for each share of Waddell common stock they own.
   Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 2 of 9 PageID #: 2




       3.      On January 22, 2021, defendants filed a proxy statement (the “Proxy Statement”)

with the United States Securities and Exchange Commission (“SEC”) in connection with the

Proposed Transaction.

       4.      The Proxy Statement omits material information with respect to the Proposed

Transaction, which renders the Proxy Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Proxy Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Waddell common stock.

       9.      Defendant Waddell is a Delaware corporation and a party to the Merger Agreement.

Waddell’s common stock is traded on the NYSE under the ticker symbol “WDR.”

       10.     Defendant Thomas C. Godlasky is Chairman of the Board of the Company.




                                                  2
   Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 3 of 9 PageID #: 3




       11.    Defendant Kathie J. Andrade is a director of the Company.

       12.    Defendant Sharilyn S. Gasaway is a director of the Company.

       13.    Defendant James A. Jessee is a director of the Company.

       14.    Defendant Katherine M.A. Kline is a director of the Company.

       15.    Defendant Dennis E. Logue of the Company.

       16.    Defendant Michael F. Morrissey is a director of the Company.

       17.    Defendant Philip J. Sanders is Chief Executive Officer and a director of the

Company.

       18.    Defendant Jerry W. Walton is a director of the Company.

       19.    The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       20.    Through its subsidiaries, Waddell has provided investment management and wealth

management services to clients throughout the United States since 1937.

       21.    Today, the Company distributes its investment products through the unaffiliated

channel under the IVY INVESTMENTS® brand (encompassing broker/dealer, retirement, and

registered investment advisors), the wealth management channel (through independent financial

advisors associated with WADDELL & REED, INC.), and the institutional channel (including

defined benefit plans, pension plans, endowments, and subadvisory relationships).

       22.    On December 2, 2020, Waddell’s Board caused the Company to enter into the

Merger Agreement with Macquarie.




                                               3
   Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 4 of 9 PageID #: 4




       23.     Pursuant to the terms of the Merger Agreement, Waddell’s stockholders will

receive $25.00 in cash for each share of Waddell common stock they own.

       24.     According to the press release announcing the Proposed Transaction:

       Waddell & Reed Financial, Inc. (NYSE: WDR) today announced it has entered into
       a merger agreement with Macquarie Asset Management, the asset management
       division of Macquarie Group (ASX: MQG; ADR: MQBKY), under which
       Macquarie would acquire all of the outstanding shares of Waddell & Reed for
       $25.00 per share in cash representing total consideration of $1.7 billion. . . .

       The transaction has been approved by the Boards of Directors of Waddell & Reed
       Financial, Inc., Macquarie Group and LPL and is expected to close in the middle
       of 2021, subject to regulatory approvals, Waddell & Reed Financial, Inc.
       stockholder approval and other customary closing conditions.

       Advisors and Counsel

       J.P. Morgan Securities LLC served as lead financial advisor to Waddell & Reed
       Financial, Inc. Wells Fargo Securities, LLC also served as financial advisor and
       Norton Rose Fulbright US LLP served as lead counsel. RBC Capital Markets
       served as exclusive financial advisor and Allen & Overy served as lead counsel to
       Macquarie.

The Proxy Statement Omits Material Information, Rendering It False and Misleading

       25.     Defendants filed the Proxy Statement with the SEC in connection with the Proposed

Transaction.

       26.     As set forth below, the Proxy Statement omits material information.

       27.     First, the Proxy Statement omits material information regarding the Company’s

financial projections.

       28.     The Proxy Statement fails to disclose: (i) all line items used to calculate EBITDA

and unlevered free cash flow; (ii) projected net income; and (iii) a reconciliation of all non-GAAP

to GAAP metrics.

       29.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows



                                                4
   Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 5 of 9 PageID #: 5




stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       30.     Second, the Proxy Statement omits material information regarding the analyses

performed by the Company’s financial advisor, J.P. Morgan Securities LLC (“J.P. Morgan”).

       31.     With respect to J.P. Morgan’s Sum-of-the-Parts – Public Trading Multiples

Analysis, the Proxy Statement fails to disclose the individual multiples and metrics for the

companies observed in the analysis.

       32.     With respect to J.P. Morgan’s Sum-of-the-Parts – Selected Transactions Analysis,

the Proxy Statement fails to disclose the individual multiples and metrics for the transactions

observed in the analysis.

       33.     With respect to J.P. Morgan’s Sum-of-the-Parts – Discounted Cash Flow Analysis,

the Proxy Statement fails to disclose: (i) the unlevered free cash flows used in the analysis and all

underlying line items; (ii) the terminal values for the Company; (iii) the individual inputs and

assumptions underlying the terminal value growth rates and discount rates used in the analysis;

and (iv) the estimated cash, liquid securities, and total debt used in the analysis.

       34.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       35.     The omission of the above-referenced material information renders the Proxy

Statement false and misleading.

       36.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                  5
   Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 6 of 9 PageID #: 6




                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
               Thereunder Against the Individual Defendants and Waddell

       37.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       38.     The Individual Defendants disseminated the false and misleading Proxy Statement,

which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule 14a-9, in

light of the circumstances under which they were made, omitted to state material facts necessary

to make the statements therein not materially false or misleading. Waddell is liable as the issuer

of these statements.

       39.     The Proxy Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Proxy Statement.

       40.     The Individual Defendants were at least negligent in filing the Proxy Statement

with these materially false and misleading statements.

       41.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder will consider them important in deciding how to vote on

the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Proxy

Statement and in other information reasonably available to stockholders.

       42.     The Proxy Statement is an essential link in causing plaintiff to approve the Proposed

Transaction.

       43.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.




                                                  6
   Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 7 of 9 PageID #: 7




       44.     Because of the false and misleading statements in the Proxy Statement, plaintiff is

threatened with irreparable harm.

                                             COUNT II

                        Claim for Violation of Section 20(a) of the 1934 Act
                                Against the Individual Defendants

       45.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       46.     The Individual Defendants acted as controlling persons of Waddell within the

meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as officers

and/or Board members of Waddell and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision making of the Company, including the content and dissemination of the various

statements that plaintiff contends are false and misleading.

       47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement alleged by plaintiff to be misleading prior to and/or shortly after

these statements were issued and had the ability to prevent the issuance of the statements or cause

them to be corrected.

       48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same. The Proxy Statement contains the unanimous recommendation of

the Individual Defendants to approve the Proposed Transaction. They were thus directly involved

in the making of the Proxy Statement.




                                                  7
   Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 8 of 9 PageID #: 8




       49.     By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

1934 Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) of the 1934 Act and

Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as controlling

persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a direct and

proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Proxy Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.




                                                   8
  Case 1:21-cv-00140-CFC Document 1 Filed 02/03/21 Page 9 of 9 PageID #: 9




Dated: February 3, 2021                  RIGRODSKY LAW, P.A.

                                  By: /s/ Gina M. Serra
                                      Seth D. Rigrodsky (#3147)
                                      Gina M. Serra (#5387)
                                      Herbert W. Mondros (#3308)
                                      300 Delaware Avenue, Suite 210
                                      Wilmington, DE 19801
                                      Telephone: (302) 295-5310
                                      Email: sdr@rl-legal.com
                                      Email: gms@rl-legal.com
                                      Email: hwm@rl-legal.com

                                         Attorneys for Plaintiff




                                     9
